Title: From Benjamin Franklin to Spinola, 13 September 1784
From: Franklin, Benjamin
To: Spinola, Cristoforo Vincenzo


				
					Sir
					Passy, Septr. 13. 1784.
				
				I received the Letter you did me the honour of writing to me the 9th inst. respecting the appointment of a Consul to reside at Boston on the part of your State, to protect the interests of your commerce & people in America. On consideration I thought it right to communicate the same to my Colleagues now here, Mr Adams & Mr Jefferson, they being with me commissioned to make Treaties of commerce with such maritime Nations as may be desirous of trading with our States. We are sensible of the delicacy with which your most serene Government has proceeded in the proposition, and we are persuaded that on all occasions equal respect will be shown by the Congress. But being of opinion that previous to the appointment of a Consul, some convention will be necessary that may ascertain his powers, previleges &c, and that such a convention will most naturally follow a Treaty of Amity & Commerce; we take this occasion to inform you of our having full powers for making such Treaties: and that we are willing & ready to enter into a negotiation for that purpose with the Most serene Government of Genoa, whenever it shall be to them agreeable.
				
				The Copy I have the honour of enclosing to you of some late Resolutions of Congress, will show the utility & necessity of such a Treaty to the freedom of Trade between our Countries.
				I am with great & sincere respect, Sir Your Most humble & most obedient Servant
				
					B Franklin
					A M le Marquis de Spinola Ministre Plenipotentiaire de Genes.
				
			